Title: From George Washington to Charles Pettit, 9 September 1778
From: Washington, George
To: Pettit, Charles


          
            Sir
            Head Quarters [White Plains] 9th Sepr 1778
          
          I have more reason for thinking that the Army will have occasion to remove from its
            present position shortly, than when I wrote to you two days ago. I therefore desire you
            will immediately send off all the supernumerary Stores of your department. I think it
            would save land carriage if they were transported by water above the posts in the
            Highlands, and removed from thence more inland, at leisure. The Ox teams you mentioned
            should be collected as quick as possible, as I mean to remove the sick, and all the
            spare stores of every department from this Ground. I am &c.
        